Citation Nr: 1722365	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-10 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an acquired psychiatric disorder other than PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1975.

The PTSD and acquired psychiatric disorder matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008, May 2009, and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The TDIU claim comes before the Board on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

In October 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge on the PTSD and acquired psychiatric disorder issues.  A transcript of this hearing is associated with the claims file.

Although the Veteran has expressly claimed service connection for bipolar disorder, the scope of a claim may include other diagnoses that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). In this case, the record also reflects other psychiatric diagnoses, including dysthymia, anxiety, and depression.  Thus, the issue has been modified broadly as a claim for an acquired psychiatric disorder other than PTSD rather than solely as a claim for bipolar disorder.

In September 2013, the Board reopened the previously denied PTSD claim and then remanded the PTSD and bipolar appeals to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The Board again remanded these issues to include TDIU in April 2016 for further development.  The acquired psychiatric disorder, PTSD, and TDIU appeals have now been returned to the Board for appellate disposition.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. The weight of competent evidence is that the Veteran does not have PTSD.

2. The Veteran's claimed in-service stressors have not been verified by service records or other credible evidence.

3. The Veteran's psychiatric disorders first manifested after service and are not caused or aggravated by any aspect of active service.  

4. The Veteran does not have any service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).  

2.  The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.303 (2016).  

3. The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016).  .
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Remand Compliance

As noted in the Introduction, the Board most recently remanded these claims in April 2016.  The Board instructed the RO to: (1) send the Veteran and his representative a statement of the case (SOC) on the issue of entitlement to a TDIU; (2) obtain and associate with the claims file any relevant VA treatment records from VA Hilo CBOC dated from April 2014 to the present; (3) obtain an addendum opinion for the April 2014 VA examination regarding the etiology of the Veteran's currently diagnosed unspecified bipolar and related disorder; and (4) readjudicate the issue.  In November 2016 the RO sent the Veteran the requested SOC.  Updated mental health records were retrieved from the VA Hilo CBOC in July 2016, and the December 2016 medical opinion consistent with this request was issued.  The issues were readjudicated in November and December 2016 supplemental statements of the case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Letters sent to the Veteran in April 2008, October 2013 and January 2015 provided compliant notice.  Notably, the Veteran submitted signed VCAA acknowledgment letters in April 2008 and July 2014.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, including VA medical records.  His service treatment records (STRs) are only partially available.  In November 1989, the National Personnel Records Center (NPRC) determined that a portion of the Veteran's STRs were unavailable because they could not be located.  In November 1989 and October 1995 letters, the Veteran was contacted by the RO with a request to furnish his STR's if possible.  The Veteran did not have a copy of these records and was unable to furnish them.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not lower the legal standard for proving a service connection claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46   (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The claims file contains the Veteran's post-service reports of private treatment, his DD 214, his statements in support of the claim, and VA examination reports.  

The Veteran was afforded VA examinations in June 1995 and April 2014 and an addendum VA medical opinion in December 2016.  The Board finds that the clinical observations and opinions in the aggregate are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinions with rationale so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  PTSD, depression, and bipolar disorder are not psychoses as defined in 
38 C.F.R. § 3.384 (2016) and are not considered chronic disabilities for this purpose.  38 C.F.R. §§ 3.309, 3.384 (2016).

The scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD requires medical evidence diagnosing the disorder; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Provisions of law relevant to combat or fear of hostile military or terrorist activity are applicable because the Veteran did serve in a combat, hostile, or terrorist threat environment, however the Veteran does not report any fear related to hostile military or terrorist activity.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1).

A diagnosis of PTSD requires that a Veteran have been exposed to a traumatic event, and that he experienced a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  When a case is certified to the Board on or after August 4, 2014, a diagnosis of an acquired psychiatric disorder must be in accordance with DSM-5.  38 C.F.R. 
§ 4.125(a); see 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  

This appeal was certified to the Board in August 2010, and the Veteran was afforded mental health examinations in June and October 1995 when the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders was the medical and regulatory standard and was appropriate for use by the examiner at that time.  The Veteran also attended a VA examination in December 2016, when the DSM-5 was utilized.  The Board notes that the adequate VA examination reports, as discussed below, show that the Veteran does not have a current mental health diagnosis under either version of the DSM. Therefore, the regulation changes regarding the release of the DSM-5 do not affect the outcome of the claim in this case, and further discussion of applicability of the revised regulations is not necessary.

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also King v. Shinseki, 
700 F.3d 1399 (Fed.Cir., 2012).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir., 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

VI. Service Connection for PTSD

Historically, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 
11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Where a Veteran's alleged stressor was not combat related, then a Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

If a stressor claimed by a Veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, lay testimony, alone, may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul 13, 2010).  

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  In this instance, the Veteran does not claim a fear of hostile military or terrorist activity.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki, 6 Vet. App. at 98.

A. PTSD Stressor

In his February 2008 claim for service connection for PTSD, the Veteran reported that he experienced stressful events during naval service in 1972, when he served as a fireman on an auxiliary repair ship.  The Veteran did not go into details of his service, but stated that after serving off-shore in Vietnam he was unable to function normally.  

In a July 2008 statement, the Veteran reported that in June 1973, another service member fell overboard and was lost at sea while he was aboard the U.S.S Ajax (AR-6).  The Veteran reported having several immediate reactions, including shaking, sweating, and the fear that he could have been lost at sea.  The Veteran did not recall the name of the service member involved in this accident.  He later provided the name of the Sailor, but research by the Joint Services Record Research Center (JSRRC) did not identify the death of that person.  At his October 2011 Board videoconference hearing, the Veteran reported that this incident occurred when the U.S.S. Ajax was returning from Olongapo, Philippines.  The file contains a report of the ship's history obtained from a Navy web site.  According to the ship's history, this trip occurred in November 1974.  The Veteran also reported that while underway in 1972, a fire broke out in the auxiliary shaft and the Veteran was one of eight sailors to fight the fire.  Although there were no casualties, the Veteran related fear of death.  

Service personnel records show that the Veteran started his tour of duty on the ship in October 1972, and the ship did not deploy to the Western Pacific until January 1973.  In May 2011, the RO issued a formal finding that the stressors identified by the Veteran were not conceded because the National Personnel Records Center (NPRC) reviewed the deck logs during the alleged timeframe for both the Veteran's reports of a man falling overboard and the fire, and were unable to locate any evidence supporting the Veteran's claim.  In March 2014, an additional search of the deck logs revealed that a man overboard drill was conducted in November 1974, the same time the Veteran reported returning from Olongapo, Philippines.  The Veteran refuted this evidence in a June 2014 statement, insisting that a man was lost at sea in 1972.

At a June 1995 VA examination, the Veteran reported that he was never involved in combat.  In April 2009, the Veteran stated that he encountered small arms fire during his time in Vietnam when anchored off the coast of Danang, and while repairing ships in the harbor.  The ship's history notes that the ship provided repair services in port in Japan and in the Philippines with port visits to Hong Kong and Taiwan but not to the Republic of Vietnam during his tour of duty.  Therefore, the Board finds that the Veteran was neither in combat nor in a location where he would be exposed to fear of hostile military or terrorist attack.  

The Veteran was afforded a VA examination for PTSD in October 1995, and when asked about events in the Western Pacific, the Veteran reported that the only traumatic event incurred was a "bop on the head in Japan at 2:00 in the morning by a Japanese man in a kimono." See October 1995 VA examination.  In a November 1995 statement the Veteran reported that he was beaten by a gang of Japanese men in 1973.  In March 2008 VA treatment records, the Veteran reported that his head injury came from hitting his head on the hatch while on the U.S.S. Ajax.  In an October 2013 statement, the Veteran alleged that he engaged in a fight with local Japanese men in November 1971 and he was hit in the head with a bottle. 

In November 1995 he also reported being arrested and incarcerated for nine months in Mexico in 1973 while on liberty.  The details the Veteran provides as to why he ended up in jail are inconsistent.  In October 2013 the Veteran reported being incarcerated for 19 months in Mexico, and in April 2014 VA treatment records, the Veteran reported being incarcerated for six months in Mexico.  Service personnel records show that the Veteran had "lost time" from May to September 1973.  Events or injuries during this lost time are not active naval service for compensation purposes.  During his time in the Mexican prison, the Veteran reported being beaten close to death and witnessing a killing.  He insinuated that this event led to his manslaughter conviction a year later.  While receiving VA mental health treatment in May 2007, the Veteran reported that he was sexually assaulted while imprisoned in Mexico. At his December 2016 VA examination, the Veteran also reported incidents of sexual assault while in prison in Mexico.

In March 2014, the RO issued a formal finding that the stressors identified by the Veteran were not conceded.  Details of the Veteran's alleged stressors regarding being assaulted by a group of Japanese men, being assaulted while in prison in Mexico, taking incoming small arms fire in Vietnam, and being on board when a service member was lost at sea, were sent to the Joint Service Records Research Center (JSRRC) for verification.  No records or evidence were found to corroborate the Veteran's claims.  Service personnel records show that the Veteran was incarcerated in Mexico from May 30, 1975 to June 2, 1975, contradicting the Veteran's assertion that he was imprisoned for six to 19 months.   

In a May 2014 statement, the Veteran submitted a statement alleging that the death of his nephew in September 11, 2001 has also contributed to his mental health.

At a December 2016 VA mental examination, the Veteran stated that he underwent hazing as the youngest member of the crew and reported being physically abused. The Veteran did not provide any corroborating evidence to support this assertion.

The Board cannot concede a recognizable stressor during service to support a diagnosis of PTSD. Several attempts were made to obtain evidence corroborating the Veteran's alleged stressors, but no supporting evidence was found.  Additionally, the Veteran's alleged stressors have varied significantly over time.  Because of the contradicting statements made by the Veteran, the Board does not find his lay testimony to be credible and can therefore not assign the statements probative weight. 

B. PTSD Diagnosis

In April 1995 VA treatment records, the Veteran sought medical care for temper outbursts, low self-esteem, passing suicidal thoughts, erratic sleep, lack of appetite, fatigue and difficulty concentrating.  He reported that he did not have any prior psychiatric history.

The Veteran was afforded a VA mental health examination in June 1995.  The examiner did not find evidence to support a diagnosis of PTSD.  The examiner diagnosed the Veteran with alcohol dependence in remission, cocaine abuse in remission, status post methamphetamine abuse, status post LSD abuse, dysthymic disorder since age thirteen by history, and possible bipolar disorder by history, but no evidence of that disorder was present at the examination.  The examiner concluded that the mental symptoms experienced by the Veteran most likely tied back to history predating service, and the emotional and physical abuse incurred by his parents as reported by the Veteran. 

In October 2008, at the Veteran's request, the VA clinic where he was receiving medical care submitted an opinion regarding the Veteran's mental diagnoses from August 2004 to October 2008.  The opinion did not diagnose the Veteran with PTSD.

In April 2014, after reviewing the Veteran's claims file and performing an in-person examination, a VA mental health examiner determined that the Veteran's alleged stressors did not meet the criteria for PTSD under the DSM-5 or DSM-IV.  The examiner opined that the Veteran's mental symptoms were most likely attributable to his bipolar disorder and less likely than not caused by or associated with military service.  The examiner went on to explain that symptoms of PTSD and symptoms of other DSM-5 diagnoses often overlap, and to help separate symptoms, any symptom deemed best explained by exposure to Criteria A stressor is checked under the PTSD symptom area regardless of whether the Veteran meets DMS-5 diagnostic criteria for PTSD.  In this instance, the examiner determined that the Veteran's symptoms were better accounted for by other factors or other DSM-5 diagnoses.

The Board places great probative weight on the April 2014 VA examination report.  The examiner indicated the Veteran does not meet the DSM-IV or DSM-5 criteria for PTSD.  This opinion is persuasive and includes thorough explanations, an accurate understanding of the facts, as well as clear conclusions.
 
Exposure to a stressor is not conceded, and even if a stressor were to be conceded, the post service medical records are negative for any competent diagnosis of PTSD.  Because there is no in-service stressor, or a credible diagnosis of PTSD, the claim must be denied.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V. Service Connection for an Acquired Psychiatric Disorder other than PTSD

The Veteran is seeking service-connection for an acquired psychiatric disorder other than PTSD.  According to April 2016 VA treatment records, the Veteran was diagnosed with generalized anxiety disorder in October 2008 and bipolar disorder, not otherwise specified in July 2004.  Additionally, February 2008 VA treatments records state that the Veteran attempted suicide in 1989.

As reported above, VA treatment records show that the Veteran reported no psychiatric history prior to April 1995.

At a September 1995 Social Security Disability (SSD) examination, the Veteran reported that he had a forensic evaluation while serving time in prison after he separated from the service and no diagnosis was given. 

The Veteran was afforded a VA examination in October 1995.  After examining the Veteran in person and reviewing the Veteran's claim file, the examiner determined that there was no convincing data supporting bipolar disorder.  The examiner found no credible evidence of hallucinations or long lasting mood-swings.  The examiner stated that the reported consistent irritability, unhappy, angry and impulse-ridden state seemed to be shared behavior traits with all the Veteran's siblings based on the statements made by the Veteran, and were most likely due to the abusive relationship with his father. 

In an August 1996 private medical opinion, the Veteran's physician stated that he had been caring for the Veteran since 1994, and it was the physician's opinion that the Veteran had a severe chronic depressive illness with psychiatric feature.  In a November 2000 memorandum, the physician found that the disorder was the direct result of the Veteran's naval service.  The physician did not provide any rationale for this conclusion.

In an October 2008 VA medical opinion, the Veteran's treating physician stated that from August 2004 to October 2008 the Veteran had been diagnosed with bipolar disorder and polysubstance dependency in remission.  A theory on etiology was not provided. 

At his October 2011 Board videoconference hearing, the Veteran stated that he did not think he had any symptoms associated with his bipolar disorder or PTSD while in the service, and that he was first diagnosed with bipolar disorder in either 1989 or 1993. 

The most recent VA opinion of record regarding the Veteran's mental health occurred in December 2016.  The examiner noted the Veteran's long history of mental health concerns and determined that there was no proximal link between naval service and the onset of psychiatric symptoms.  The examiner concluded that many of the Veteran's mental health symptoms were likely to have been caused by or exacerbated by the Veteran's chronic polysubstance abuse, stating that long-term crystal methamphetamine use is well documented to cause significant mental health symptoms that persist after use of the substance has ceased and it is likely that many of the Veteran's symptoms are attributable to this, including impulsiveness, irritability and emotional lability.  The examiner cited research conducted by the Federal Drug Administration which demonstrated that methamphetamine users show severe structural and functional changes in areas of the brain associated with emotion and memory, accounting for emotional and cognitive problems.  Chronic alcohol abuse was also stated to be well documented in causing significant changes in behavior and mood.  By the Veteran's own accord at his April 2014 VA examination, he denied substance abuse in service.  He reported drinking alcohol, but denied using other substances.  The examiner also noted the significant time lapse between when the Veteran separated from the Navy and when he noticed his mental symptoms.

The weight of credible evidence of record is that the Veteran's mental health disorders are not caused or aggravated by naval service.  Although the Veteran submitted a positive nexus opinion from a private physician, no rationale was provided.  The Board finds the opinions of the VA examiners to be of highest probative value.  The examiners considered the Veteran's history when concluding that his current mental disorders are unrelated to service.  Additionally, by the Veteran's own accord, he did not showcase symptoms of any diagnosed mental disorders until well after his separation from service. 

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, other than PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Legal Criteria for TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016).  Total disability is any impairment of mind or body that renders it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is employment ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where a veteran resides.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2016).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. See 38 C.F.R. § 4.16(a) (2016).

When a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).

A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus the sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient to establish entitlement to TDIU.

In determining whether unemployability exists, consideration may be given to the claimant's level of education, special training and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran does not have any service connected disabilities and thus does not meet the percentage criteria for a schedular TDIU rating under 38 C.F.R § 4.16(a). 

The Board finds that the Veteran is not entitled to referral for an extraschedular total rating based upon individual unemployability.  Under 38 C.F.R. § 4.16(b), there must be credible evidence that a service-connected disability renders the Veteran unable to secure and follow a substantially gainful occupation.  Age may not be considered.  The Veteran does not have any service-connected disabilities that would impede on his ability to obtain and maintain substantially gainful employment.


ORDER

Service connection for PTSD is denied.
	
Service connection for an acquired psychiatric disorder, other than PTSD, is denied.

The claim for a TDIU is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


